Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 02, 2017

The Court of Appeals hereby passes the following order:

A18A0204. PRESTIGE NISSAN, INC. v. AMERICAN BANKING COMPANY
    d/b/a AMERIS BANK.
A18A0234. PRESTIGE NISSAN, INC. et al. v. AMERICAN BANKING
      COMPANY d/b/a AMERIS BANK.
      On October 24, 2017, the appellants filed motions in the above-styled related
appeals to supplement the record on appeal with (1) the transcript of a hearing held
on April 6, 2017 that allegedly had the wrong case style on the original and (2) a
letter written by the appellants to the trial judge that allegedly was delivered to the
judge on March 29, 2017. On October 25, 2017, Appellee American Banking
Company d/b/a Ameris Bank filed responses opposing the appellants’ motions to
supplement the record.
      Questions regarding the correctness and proper inclusion of materials in the
record must be resolved in the trial court under OCGA § 5-6-41 (f). See Nobles v.
Provost, 221 Ga. App. 594, 595 (472 SE2d 134) (1996) (trial court “is the final
arbiter as to any differences concerning preparation of the record”). Accordingly,
given the dispute between the parties over the record, the above-styled cases are
hereby removed from the appeal docket and REMANDED to the Superior Court of
Thomas County pursuant to OCGA § 5-6-41 (f) to address the supplementation issue
and correct or supplement the record as necessary “so as to make the record conform
to the truth.” See OCGA § 5-6-48 (d); Galardi v. Steele-Inman, 259 Ga. App. 249,
249-250 (576 SE2d 555) (2002). Upon resolution of these issues by the trial court,
the record may then be re-transmitted and the cases re-docketed in this Court. Upon
re-docketing, briefing by the parties should proceed in accordance with Court of
Appeals Rule 23.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/02/2017
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.